DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 & 17 are objected to because of the following informalities:  “determining a location of a vehicle” should be changed to –determining a vehicle location--.  Appropriate correction is required.
Claims 1 & 17 are objected to because of the following informalities:  “determining a location of a user device” should be changed to –determining a user device location--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1, 11, & 17 recite determining a location of a vehicle, as drafted, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device, ” “determining a location of a vehicle” in the context of this claim encompasses the user discerning and calculating the position of a vehicle. 
The limitation of determining a location of a user device, as drafted, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device, ” “determining a location of a user device” in the context of this claim encompasses the user discerning and calculating the position of his phone. 
Likewise, wherein performing a comparison of the vehicle location and the user device location relative to one another and to a geofence, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device,” language, “wherein performing a comparison of the vehicle location and the user device location relative to one another and to a geofence” in the context of this claim encompasses the user comparing how far a vehicle is from the user mobile device. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, executing a response when the comparison indicates that a triggering event has occurred, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device,” language, “executing a response when the comparison indicates that a triggering event has occurred” in the context of this claim encompasses the user sending a message or taking notes once the user realizes the reason for the event. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device,”. The devices are recited at a high-level of generality (i.e., device configured to detect a trigger event based on location of mobile device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 2, wherein the geofence is dynamic and extends around a perimeter of the vehicle, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the geofence is dynamic and extends around a perimeter of the vehicle” in the context of this claim encompasses a geofence that is able to maintain its perimeter around a moving entity like a vehicle or mobile phone. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a trigger event based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 3, wherein the geofence surrounds a fixed location, is a system & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the geofence surrounds a fixed location” in the context of this claim encompasses a geofence that is not moving and is one spot. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a trigger event based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 4 & 12, wherein the response comprises transmitting a message to the user device or another user device based on the triggering event being inclusive or exclusive, is a process & system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the response comprises transmitting a message to the user device or another user device based on the triggering event being inclusive or exclusive” in the context of this claim encompasses the user sending a message to another person or device based on where the event happened, inside the vehicle or outside the vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a trigger event based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 5-6, 13-14, & 18, wherein the triggering event comprises the user device leaving the geofence when a power-to-the-box feature of the vehicle is enabled, and the processor is configured to further transmit a signal to the vehicle to disable the power-to-the-box feature when the user device leaves the geofence, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the triggering event comprises the user device leaving the geofence when a power-to-the-box feature of the vehicle is enabled, and the processor is configured to further transmit a signal to the vehicle to disable the power-to-the-box feature when the user device leaves the geofence” in the context of this claim encompasses a user sending a message to another user device, based on the first user device leaving the vehicle while a powering feature is enabled. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a trigger event based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 7-8, 15, & 19, wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle, the method further comprising executing a post-collision experience on the user device based on the collision, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle, the method further comprising executing a post-collision experience on the user device based on the collision” in the context of this claim encompasses a user watching out for collisions of vehicles in order to find their mobile device after the crash and documenting the collision. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a trigger event based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 9-10, 16, & 20, wherein the triggering event comprises a user of the user device identifying that the user device is lost, the method further comprising determining that the user device location is co-located with the vehicle location and the geofence, the method further comprising transmitting a message to a connected device that informs the user that the user device is inside the vehicle, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the triggering event comprises a user of the user device identifying that the user device is lost, the method further comprising determining that the user device location is co-located with the vehicle location and the geofence, the method further comprising transmitting a message to a connected device that informs the user that the user device is inside the vehicle” in the context of this claim encompasses a user looking for their mobile device and receiving an email telling them their mobile device is in the vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a trigger event based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 11-12, & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2017/0353829A1 (“Kumar”).
As per claim 1 Kumar discloses
A method, comprising:
determining a location of a vehicle (see at least Kumar, para. [0103]: The tracking system 100 receives 600 a location of a user's tracking device and receives 610 a location of a target device. In some embodiments, the tracking device location is received from a mobile device of a user different from the user to whom the tracking device belongs. The target device can be another tracking device, a user's mobile device, or any other suitable system.);
determining a location of a user device (see at least Kumar, para. [0103]: The tracking system 100 receives 600 a location of a user's tracking device and receives 610 a location of a target device. In some embodiments, the tracking device location is received from a mobile device of a user different from the user to whom the tracking device belongs. The target device can be another tracking device, a user's mobile device, or any other suitable system. );
performing a comparison of the vehicle location and the user device location relative to one another and to a geofence (see at least Kumar, Fig. 12B & para. [0176-0178]: Eventually, the user 103c will exit the vehicle 1210 with the mobile device 102c and both the user and mobile device will move to a location outside of the vehicle. At this point, the mobile device 102c is still communicating over the second network 110 at a reduced communication range 1220. After leaving the vehicle 1210, the mobile device 102c will disconnect from the tracking device 106v, for example, when the mobile device 102c moves sufficiently far from the tracking device 106v that the tracking device 106v is located outside of the reduced communication range 1220 of the mobile device 102c. In some embodiments, the disconnection of the tracking device 106v from the mobile device 102c triggers a disconnection event within the mobile device.); and
executing a response when the comparison indicates that a triggering event has occurred (see at least Kumar, para. [0176]: According to some implementations, a disconnection event is an event triggered by the operating system of a mobile device when the mobile device operating system detects that a tracking device 106 has disconnected from the mobile device 102. In some implementations, a mobile application of the mobile device 102 can be notified of the device disconnection event (or other triggering event) and in response is permitted by the mobile device operating system to establish a geofence based on the disconnection event.).

As per claim 3 Kumar discloses
wherein the geofence surrounds a fixed location (see at least Kumar, para. [0176]: In some embodiments, the disconnection of the tracking device 106v from the mobile device 102c triggers a disconnection event within the mobile device. According to some implementations, a disconnection event is an event triggered by the operating system of a mobile device when the mobile device operating system detects that a tracking device 106 has disconnected from the mobile device 102. In some implementations, a mobile application of the mobile device 102 can be notified of the device disconnection event (or other triggering event) and in response is permitted by the mobile device operating system to establish a geofence based on the disconnection event.).

As per claim 4 Kumar discloses
wherein the response comprises transmitting a message to the user device or another user device based on the triggering event being inclusive or exclusive (see at least Kumar, para. [0179]: In some embodiments, when a vehicle tracking device 106v is detected at a location outside of a vehicle geofence associated with that vehicle tracking device, the tracking system 100 can flag the vehicle tracking device 106v as potentially lost. In response to detecting that a vehicle tracking device 106v is no longer within a determined geofence 1230, the tracking system 100 can notify the mobile device 102. For example, a SMS message can be sent to the mobile device 102c flagging the vehicle as potentially stolen and instructing the user 103 of the mobile device 102c to check on the vehicle 1210.).

As per claim 11 Kumar discloses
A method, comprising:
establishing a geofence, the geofence extending around a perimeter of a vehicle or a fixed location (see at least Kumar, para. [0176]: In some embodiments, the disconnection of the tracking device 106v from the mobile device 102c triggers a disconnection event within the mobile device. According to some implementations, a disconnection event is an event triggered by the operating system of a mobile device when the mobile device operating system detects that a tracking device 106 has disconnected from the mobile device 102. In some implementations, a mobile application of the mobile device 102 can be notified of the device disconnection event (or other triggering event) and in response is permitted by the mobile device operating system to establish a geofence based on the disconnection event.);
monitoring a vehicle location and a user device location (see at least Kumar, para. [0103]: The tracking system 100 receives 600 a location of a user's tracking device and receives 610 a location of a target device. In some embodiments, the tracking device location is received from a mobile device of a user different from the user to whom the tracking device belongs. The target device can be another tracking device, a user's mobile device, or any other suitable system.);
detecting occurrence of a triggering event (see at least Kumar, para. [0176]: According to some implementations, a disconnection event is an event triggered by the operating system of a mobile device when the mobile device operating system detects that a tracking device 106 has disconnected from the mobile device 102. In some implementations, a mobile application of the mobile device 102 can be notified of the device disconnection event (or other triggering event) and in response is permitted by the mobile device operating system to establish a geofence based on the disconnection event.);
comparing the vehicle location, the user device location relative to one another and to the geofence (see at least Kumar, Fig. 12B & para. [0176-0178]: Eventually, the user 103c will exit the vehicle 1210 with the mobile device 102c and both the user and mobile device will move to a location outside of the vehicle. At this point, the mobile device 102c is still communicating over the second network 110 at a reduced communication range 1220. After leaving the vehicle 1210, the mobile device 102c will disconnect from the tracking device 106v, for example, when the mobile device 102c moves sufficiently far from the tracking device 106v that the tracking device 106v is located outside of the reduced communication range 1220 of the mobile device 102c. In some embodiments, the disconnection of the tracking device 106v from the mobile device 102c triggers a disconnection event within the mobile device.); and
executing a response, the response being conditioned upon the triggering event being exclusive or inclusive (see at least Kumar, para. [0176]: According to some implementations, a disconnection event is an event triggered by the operating system of a mobile device when the mobile device operating system detects that a tracking device 106 has disconnected from the mobile device 102. In some implementations, a mobile application of the mobile device 102 can be notified of the device disconnection event (or other triggering event) and in response is permitted by the mobile device operating system to establish a geofence based on the disconnection event.).

As per claim 12 Kumar discloses
wherein the response comprises transmitting a message to the user device or another user device based on the triggering event being inclusive or exclusive (see at least Kumar, para. [0179]: In some embodiments, when a vehicle tracking device 106v is detected at a location outside of a vehicle geofence associated with that vehicle tracking device, the tracking system 100 can flag the vehicle tracking device 106v as potentially lost. In response to detecting that a vehicle tracking device 106v is no longer within a determined geofence 1230, the tracking system 100 can notify the mobile device 102. For example, a SMS message can be sent to the mobile device 102c flagging the vehicle as potentially stolen and instructing the user 103 of the mobile device 102c to check on the vehicle 1210.).

As per claim 17 Kumar discloses
A system, comprising:
a processor and memory for storing instructions, the processor executes the instructions to (see at least Kumar, para. [0182]: Any of the devices or systems described herein can be implemented by one or more computing devices. A computing device can include a processor, a memory, a storage device, an I/O interface, and a communication interface, which may be communicatively coupled by way of communication infrastructure.):
determine a location of a vehicle (see at least Kumar, para. [0103]: The tracking system 100 receives 600 a location of a user's tracking device and receives 610 a location of a target device. In some embodiments, the tracking device location is received from a mobile device of a user different from the user to whom the tracking device belongs. The target device can be another tracking device, a user's mobile device, or any other suitable system.);
determine a location of a user device (see at least Kumar, para. [0103]: The tracking system 100 receives 600 a location of a user's tracking device and receives 610 a location of a target device. In some embodiments, the tracking device location is received from a mobile device of a user different from the user to whom the tracking device belongs. The target device can be another tracking device, a user's mobile device, or any other suitable system.);
perform a comparison of the vehicle location and the user device location relative to one another and to a geofence (see at least Kumar, Fig. 12B & para. [0176-0178]: Eventually, the user 103c will exit the vehicle 1210 with the mobile device 102c and both the user and mobile device will move to a location outside of the vehicle. At this point, the mobile device 102c is still communicating over the second network 110 at a reduced communication range 1220. After leaving the vehicle 1210, the mobile device 102c will disconnect from the tracking device 106v, for example, when the mobile device 102c moves sufficiently far from the tracking device 106v that the tracking device 106v is located outside of the reduced communication range 1220 of the mobile device 102c. In some embodiments, the disconnection of the tracking device 106v from the mobile device 102c triggers a disconnection event within the mobile device.); and
execute a response when the comparison indicates that a triggering event has occurred (see at least Kumar, para. [0176]: According to some implementations, a disconnection event is an event triggered by the operating system of a mobile device when the mobile device operating system detects that a tracking device 106 has disconnected from the mobile device 102. In some implementations, a mobile application of the mobile device 102 can be notified of the device disconnection event (or other triggering event) and in response is permitted by the mobile device operating system to establish a geofence based on the disconnection event.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, and further in view of US 2011/0178811A (“Sheridan”).
As per claim 2 Kumar does not explicitly disclose
wherein the geofence is dynamic and extends around a perimeter of the vehicle 
Sheridan teaches
wherein the geofence is dynamic and extends around a perimeter of the vehicle (see at least Sheridan, para. [0042-0043]: The current location 210 can represent the location of the navigation system 100, which can be represented by geographical coordinates. The current location 210 can include an X-Y coordinate, a latitude and longitude, a polar coordinate, or any combination thereof. The user search geofence 212 represents a target search area associated with the current location 210 where the user can search for desired businesses. The shape of the user search geofence 212 can be defined by a system default, a user preference, a context-specific shape based on current conditions, or any combination thereof. The user search geofence 212 can be represented by a particular shape including a polygon, circle or other shape.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of the geofence is dynamic and extends around a perimeter of the vehicle of Sheridan in order to efficiently manage and measure the utilization and effectiveness of mobile messaging (see at least Sheridan, para. [0006]).

Claim(s) 5-6, 13-14, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, and further in view of US 2020/0159968A1 (“Pasternak”).
As per claim 5 Kumar does not explicitly disclose
wherein the triggering event comprises the user device leaving the geofence when a power-to-the-box feature of the vehicle is enabled.
Pasternak teaches
wherein the triggering event comprises the user device leaving the geofence when a power-to-the-box feature of the vehicle is enabled (see at least Pasternak, para. [0042-0043]: In some embodiments, the police officers 412A, 412B may communicate on one talkgroup while the police vehicles 414A, 414B communicate on another talkgroup, while in other embodiments, they may all communicate on a same talkgroup. The defined geofenced response boundary 404 in FIG. 4 may be set by one of the responders in the field or by the dispatcher at the dispatch console 434, and may act as a geofence for triggering a covert mode status change upon an officer, vehicle, or other user or device entering or exiting the geofenced area, among other possibilities. & para. [0115-0116]: The configuration data 1002-1, 1002-2, 1002-3 is interchangeably referred to, hereafter, collectively, as the configuration data 1002 and, generically, as a set of configuration data 1002 and/or the configuration data 1002. In general, the configuration protocol data 1001 includes commands and/or instructions, and the like, which may be “understood” by all the computing devices 601, for example, when implementing the methods 800, 900. The configuration protocol data 1001 comprises generic commands and/or instructions that indicate how a computing device 601 is to control respective externally-perceivable output devices 720, for example when entering a covert mode. For example, as depicted, the configuration protocol data 1001 includes commands for “LIGHTS OFF”, “SOUND REROUTE”, “RADIO OFF” and “NOTIFICATIONS OFF” (e.g. one command per row). However, such commands do not specifically instruct how the respective externally-perceivable output devices 720 at the computing devices 601 are to be controlled in response to such commands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of wherein the triggering event comprises the user device leaving the geofence when a power-to-the-box feature of the vehicle is enabled of Pasternak in order to avoid tipping off one of the participants in a transaction (see at least Pasternak, para. [0043]).

As per claim 6 Kumar does not explicitly disclose
further comprising transmitting a signal to the vehicle to disable the power-to-the-box feature when the user device leaves the geofence.
Pasternak teaches
further comprising transmitting a signal to the vehicle to disable the power-to-the-box feature when the user device leaves the geofence (see at least Pasternak, para. [0042-0043]: In some embodiments, the police officers 412A, 412B may communicate on one talkgroup while the police vehicles 414A, 414B communicate on another talkgroup, while in other embodiments, they may all communicate on a same talkgroup. The defined geofenced response boundary 404 in FIG. 4 may be set by one of the responders in the field or by the dispatcher at the dispatch console 434, and may act as a geofence for triggering a covert mode status change upon an officer, vehicle, or other user or device entering or exiting the geofenced area, among other possibilities. & para. [0115-0116]: The configuration data 1002-1, 1002-2, 1002-3 is interchangeably referred to, hereafter, collectively, as the configuration data 1002 and, generically, as a set of configuration data 1002 and/or the configuration data 1002. In general, the configuration protocol data 1001 includes commands and/or instructions, and the like, which may be “understood” by all the computing devices 601, for example, when implementing the methods 800, 900. The configuration protocol data 1001 comprises generic commands and/or instructions that indicate how a computing device 601 is to control respective externally-perceivable output devices 720, for example when entering a covert mode. For example, as depicted, the configuration protocol data 1001 includes commands for “LIGHTS OFF”, “SOUND REROUTE”, “RADIO OFF” and “NOTIFICATIONS OFF” (e.g. one command per row). However, such commands do not specifically instruct how the respective externally-perceivable output devices 720 at the computing devices 601 are to be controlled in response to such commands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of transmitting a signal to the vehicle to disable the power-to-the-box feature when the user device leaves the geofence of Pasternak in order to avoid tipping off one of the participants in a transaction (see at least Pasternak, para. [0043]).

As per claim 13 Kumar does not explicitly disclose
wherein the triggering event comprises the user device leaving the geofence when a power-to-the-box feature of the vehicle is enabled.
Pasternak teaches
wherein the triggering event comprises the user device leaving the geofence when a power-to-the-box feature of the vehicle is enabled (see at least Pasternak, para. [0042-0043]: In some embodiments, the police officers 412A, 412B may communicate on one talkgroup while the police vehicles 414A, 414B communicate on another talkgroup, while in other embodiments, they may all communicate on a same talkgroup. The defined geofenced response boundary 404 in FIG. 4 may be set by one of the responders in the field or by the dispatcher at the dispatch console 434, and may act as a geofence for triggering a covert mode status change upon an officer, vehicle, or other user or device entering or exiting the geofenced area, among other possibilities. & para. [0115-0116]: The configuration data 1002-1, 1002-2, 1002-3 is interchangeably referred to, hereafter, collectively, as the configuration data 1002 and, generically, as a set of configuration data 1002 and/or the configuration data 1002. In general, the configuration protocol data 1001 includes commands and/or instructions, and the like, which may be “understood” by all the computing devices 601, for example, when implementing the methods 800, 900. The configuration protocol data 1001 comprises generic commands and/or instructions that indicate how a computing device 601 is to control respective externally-perceivable output devices 720, for example when entering a covert mode. For example, as depicted, the configuration protocol data 1001 includes commands for “LIGHTS OFF”, “SOUND REROUTE”, “RADIO OFF” and “NOTIFICATIONS OFF” (e.g. one command per row). However, such commands do not specifically instruct how the respective externally-perceivable output devices 720 at the computing devices 601 are to be controlled in response to such commands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of wherein the triggering event comprises the user device leaving the geofence when a power-to-the-box feature of the vehicle is enabled of Pasternak in order to avoid tipping off one of the participants in a transaction (see at least Pasternak, para. [0043]).

As per claim 14 Kumar does not explicitly disclose
further comprising transmitting a signal to the vehicle to disable the power-to-the-box feature when the user device leaves the geofence.
Pasternak teaches
further comprising transmitting a signal to the vehicle to disable the power-to-the-box feature when the user device leaves the geofence (see at least Pasternak, para. [0042-0043]: In some embodiments, the police officers 412A, 412B may communicate on one talkgroup while the police vehicles 414A, 414B communicate on another talkgroup, while in other embodiments, they may all communicate on a same talkgroup. The defined geofenced response boundary 404 in FIG. 4 may be set by one of the responders in the field or by the dispatcher at the dispatch console 434, and may act as a geofence for triggering a covert mode status change upon an officer, vehicle, or other user or device entering or exiting the geofenced area, among other possibilities. & para. [0115-0116]: The configuration data 1002-1, 1002-2, 1002-3 is interchangeably referred to, hereafter, collectively, as the configuration data 1002 and, generically, as a set of configuration data 1002 and/or the configuration data 1002. In general, the configuration protocol data 1001 includes commands and/or instructions, and the like, which may be “understood” by all the computing devices 601, for example, when implementing the methods 800, 900. The configuration protocol data 1001 comprises generic commands and/or instructions that indicate how a computing device 601 is to control respective externally-perceivable output devices 720, for example when entering a covert mode. For example, as depicted, the configuration protocol data 1001 includes commands for “LIGHTS OFF”, “SOUND REROUTE”, “RADIO OFF” and “NOTIFICATIONS OFF” (e.g. one command per row). However, such commands do not specifically instruct how the respective externally-perceivable output devices 720 at the computing devices 601 are to be controlled in response to such commands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of transmitting a signal to the vehicle to disable the power-to-the-box feature when the user device leaves the geofence of Pasternak in order to avoid tipping off one of the participants in a transaction (see at least Pasternak, para. [0043]).

As per claim 18 Kumar does not explicitly disclose
wherein the triggering event comprises the user device leaving the geofence when a power-to-the-box feature of the vehicle is enabled, and the processor is configured to further transmit a signal to the vehicle to disable the power-to-the-box feature when the user device leaves the geofence.
Pasternak teaches
wherein the triggering event comprises the user device leaving the geofence when a power-to-the-box feature of the vehicle is enabled (see at least Pasternak, para. [0042-0043]: In some embodiments, the police officers 412A, 412B may communicate on one talkgroup while the police vehicles 414A, 414B communicate on another talkgroup, while in other embodiments, they may all communicate on a same talkgroup. The defined geofenced response boundary 404 in FIG. 4 may be set by one of the responders in the field or by the dispatcher at the dispatch console 434, and may act as a geofence for triggering a covert mode status change upon an officer, vehicle, or other user or device entering or exiting the geofenced area, among other possibilities. & para. [0115-0116]: The configuration data 1002-1, 1002-2, 1002-3 is interchangeably referred to, hereafter, collectively, as the configuration data 1002 and, generically, as a set of configuration data 1002 and/or the configuration data 1002. In general, the configuration protocol data 1001 includes commands and/or instructions, and the like, which may be “understood” by all the computing devices 601, for example, when implementing the methods 800, 900. The configuration protocol data 1001 comprises generic commands and/or instructions that indicate how a computing device 601 is to control respective externally-perceivable output devices 720, for example when entering a covert mode. For example, as depicted, the configuration protocol data 1001 includes commands for “LIGHTS OFF”, “SOUND REROUTE”, “RADIO OFF” and “NOTIFICATIONS OFF” (e.g. one command per row). However, such commands do not specifically instruct how the respective externally-perceivable output devices 720 at the computing devices 601 are to be controlled in response to such commands.), and 
the processor is configured to further transmit a signal to the vehicle to disable the power-to-the-box feature when the user device leaves the geofence (see at least Pasternak, para. [0042-0043]: In some embodiments, the police officers 412A, 412B may communicate on one talkgroup while the police vehicles 414A, 414B communicate on another talkgroup, while in other embodiments, they may all communicate on a same talkgroup. The defined geofenced response boundary 404 in FIG. 4 may be set by one of the responders in the field or by the dispatcher at the dispatch console 434, and may act as a geofence for triggering a covert mode status change upon an officer, vehicle, or other user or device entering or exiting the geofenced area, among other possibilities. & para. [0115-0116]: The configuration data 1002-1, 1002-2, 1002-3 is interchangeably referred to, hereafter, collectively, as the configuration data 1002 and, generically, as a set of configuration data 1002 and/or the configuration data 1002. In general, the configuration protocol data 1001 includes commands and/or instructions, and the like, which may be “understood” by all the computing devices 601, for example, when implementing the methods 800, 900. The configuration protocol data 1001 comprises generic commands and/or instructions that indicate how a computing device 601 is to control respective externally-perceivable output devices 720, for example when entering a covert mode. For example, as depicted, the configuration protocol data 1001 includes commands for “LIGHTS OFF”, “SOUND REROUTE”, “RADIO OFF” and “NOTIFICATIONS OFF” (e.g. one command per row). However, such commands do not specifically instruct how the respective externally-perceivable output devices 720 at the computing devices 601 are to be controlled in response to such commands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of the triggering event comprises the user device leaving the geofence when a power-to-the-box feature of the vehicle is enabled, and the processor is configured to further transmit a signal to the vehicle to disable the power-to-the-box feature when the user device leaves the geofence of Pasternak in order to avoid tipping off one of the participants in a transaction (see at least Pasternak, para. [0043]).

Claim(s) 7-8, 15, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, and further in view of US 2021/0044737A1 (“Kang”).
As per claim 7 Kumar does not explicitly disclose
wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle 
Kang teaches
wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

As per claim 8 Kumar does not explicitly disclose
further comprising executing a post-collision experience on the user device based on the collision 
Kang teaches
further comprising executing a post-collision experience on the user device based on the collision (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of executing a post-collision experience on the user device based on the collision of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

As per claim 15 Kumar does not explicitly disclose
wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle , the method further comprising executing a post-collision experience on the user device based on the collision.
Kang teaches
wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C.), 
the method further comprising executing a post-collision experience on the user device based on the collision (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle , the method further comprising executing a post-collision experience on the user device based on the collision of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

As per claim 19 Kumar does not explicitly discloses
wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle, and the processor is configured to execute a post-collision experience on the user device based on the collision.
Kang teaches
wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C.), and 
the processor is configured to execute a post-collision experience on the user device based on the collision (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle , the processor further comprising executing a post-collision experience on the user device based on the collision of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, and further in view of US 2019/0180201A1 (“Legault”).
As per claim 9 Kumar discloses
wherein the triggering event comprises a user of the user device identifying that the tracking device is lost (see at least Kumar, para. [0031]:  As mentioned above, the tracking system 100 can receive an indication that the tracking device 106 is lost from the mobile device 102. The tracking system 100 can then process the indication in order to help the user 103 find the tracking device 106.),
the method further comprising determining that the user device location is co-located with the vehicle location and the geofence (see at least Kumar, para. [0175-0176]:  FIG. 12B illustrates an example environment for geofencing a vehicle tracking device. The environment of FIG. 12B includes the mobile device 102c, vehicle tracking device 106v, and vehicle 1210, as well as representations of reduced communication ranges 1220 and a representation of a geofence 1230. Eventually, the user 103c will exit the vehicle 1210 with the mobile device 102c and both the user and mobile device will move to a location outside of the vehicle. At this point, the mobile device 102c is still communicating over the second network 110 at a reduced communication range 1220. After leaving the vehicle 1210, the mobile device 102c will disconnect from the tracking device 106v, for example, when the mobile device 102c moves sufficiently far from the tracking device 106v that the tracking device 106v is located outside of the reduced communication range 1220 of the mobile device 102c.).
Kumar does not explicitly disclose
wherein the triggering event comprises identifying that the user device is lost.
Legault teaches
wherein the triggering event comprises identifying that the user device is lost (see at least Legault, para. [0060]: Alerts may be sent to one or more devices if the locations of the same diverge unexpectedly (e.g. if the user drops their phone at the pickup location, the chase car loses the user's car).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of wherein the triggering event comprises identifying that the user device is lost of Legault in order to improve the disadvantages of not providing vehicle pick-up with a driving service, being slow to operate, being slow to use, failing to reduce user error, failing to reduce system error, not being safe, being inconvenient (see at least Legault, para. [0012]).

Claim(s) 10, 16, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of Legault, further in view of US 2013/0012123A1 (“DeLuca”).
As per claim 10 Kumar does not explicitly disclose
further comprising transmitting a message to a connected device that informs the user that the user device is inside the vehicle 
DeLuca teaches
further comprising transmitting a message to a connected device that informs the user that the user device is inside the vehicle (see at least DeLuca, para. [0014]: Example methods, apparatus, and articles of manufacture disclosed herein may be used to notify or alert persons of forgotten or missing mobile devices upon entering or exiting vehicles. Such example methods, apparatus, and articles of manufacture enable informing a person that the person has forgotten their mobile device when either (a) the person is located inside of (e.g., has entered) a vehicle and the mobile device of the person is not located in the vehicle or (b) the person is outside of (e.g., has exited) a vehicle and the mobile device of the person is located in the vehicle. In the first scenario, the vehicle (or a mobile device detector in the vehicle) alerts or notifies the person of the missing mobile device in case the person has accidentally forgotten the mobile device. In this manner, the person may retrieve the mobile device before driving away in the vehicle. In the second scenario, the vehicle (or a mobile device detector in the vehicle) alerts or notifies the person if the mobile device is still located inside the vehicle after the person has exited the vehicle. In this manner, the person may return to the vehicle to retrieve the mobile device before walking away from the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of transmitting a message to a connected device that informs the user that the user device is inside the vehicle of DeLuca in order for a person to retrieve their mobile device before walking away from the vehicle (see at least DeLuca, para. [0014]).

As per claim 16 Kumar discloses
wherein the triggering event comprises a user of the user device identifying that the tracking device is lost (see at least Kumar, para. [0031]:  As mentioned above, the tracking system 100 can receive an indication that the tracking device 106 is lost from the mobile device 102. The tracking system 100 can then process the indication in order to help the user 103 find the tracking device 106.)
the method further comprising determining that the user device location is co-located with the vehicle location and the geofence (see at least Kumar, para. [0175-0176]:  FIG. 12B illustrates an example environment for geofencing a vehicle tracking device. The environment of FIG. 12B includes the mobile device 102c, vehicle tracking device 106v, and vehicle 1210, as well as representations of reduced communication ranges 1220 and a representation of a geofence 1230. Eventually, the user 103c will exit the vehicle 1210 with the mobile device 102c and both the user and mobile device will move to a location outside of the vehicle. At this point, the mobile device 102c is still communicating over the second network 110 at a reduced communication range 1220. After leaving the vehicle 1210, the mobile device 102c will disconnect from the tracking device 106v, for example, when the mobile device 102c moves sufficiently far from the tracking device 106v that the tracking device 106v is located outside of the reduced communication range 1220 of the mobile device 102c.)
Kumar does not explicitly disclose
wherein the triggering event comprises identifying that the user device is lost
the method further comprising transmitting a message to a connected device that informs the user that the user device is inside the vehicle.
Legault teaches
wherein the triggering event comprises identifying that the user device is lost (see at least Legault, para. [0060]: Alerts may be sent to one or more devices if the locations of the same diverge unexpectedly (e.g. if the user drops their phone at the pickup location, the chase car loses the user's car).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of wherein the triggering event comprises identifying that the user device is lost of Legault in order to improve the disadvantages of not providing vehicle pick-up with a driving service, being slow to operate, being slow to use, failing to reduce user error, failing to reduce system error, not being safe, being inconvenient (see at least Legault, para. [0012]).
DeLuca teaches
the method further comprising transmitting a message to a connected device that informs the user that the user device is inside the vehicle (see at least DeLuca, para. [0014]: Example methods, apparatus, and articles of manufacture disclosed herein may be used to notify or alert persons of forgotten or missing mobile devices upon entering or exiting vehicles. Such example methods, apparatus, and articles of manufacture enable informing a person that the person has forgotten their mobile device when either (a) the person is located inside of (e.g., has entered) a vehicle and the mobile device of the person is not located in the vehicle or (b) the person is outside of (e.g., has exited) a vehicle and the mobile device of the person is located in the vehicle. In the first scenario, the vehicle (or a mobile device detector in the vehicle) alerts or notifies the person of the missing mobile device in case the person has accidentally forgotten the mobile device. In this manner, the person may retrieve the mobile device before driving away in the vehicle. In the second scenario, the vehicle (or a mobile device detector in the vehicle) alerts or notifies the person if the mobile device is still located inside the vehicle after the person has exited the vehicle. In this manner, the person may return to the vehicle to retrieve the mobile device before walking away from the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of the method further comprising transmitting a message to a connected device that informs the user that the user device is inside the vehicle of DeLuca in order for a person to retrieve their mobile device before walking away from the vehicle (see at least DeLuca, para. [0014]).

As per claim 20 Kumar discloses
wherein the triggering event comprises a user of the user device identifying that the tracking device is lost (see at least Kumar, para. [0031]:  As mentioned above, the tracking system 100 can receive an indication that the tracking device 106 is lost from the mobile device 102. The tracking system 100 can then process the indication in order to help the user 103 find the tracking device 106.)
the processor further comprising determining that the user device location is co-located with the vehicle location and the geofence (see at least Kumar, para. [0175-0176]:  FIG. 12B illustrates an example environment for geofencing a vehicle tracking device. The environment of FIG. 12B includes the mobile device 102c, vehicle tracking device 106v, and vehicle 1210, as well as representations of reduced communication ranges 1220 and a representation of a geofence 1230. Eventually, the user 103c will exit the vehicle 1210 with the mobile device 102c and both the user and mobile device will move to a location outside of the vehicle. At this point, the mobile device 102c is still communicating over the second network 110 at a reduced communication range 1220. After leaving the vehicle 1210, the mobile device 102c will disconnect from the tracking device 106v, for example, when the mobile device 102c moves sufficiently far from the tracking device 106v that the tracking device 106v is located outside of the reduced communication range 1220 of the mobile device 102c.)
Kumar does not explicitly disclose
wherein the triggering event comprises identifying that the user device is lost
the processor further comprising transmitting a message to a connected device that informs the user that the user device is inside the vehicle.
Legault teaches
wherein the triggering event comprises identifying that the user device is lost (see at least Legault, para. [0060]: Alerts may be sent to one or more devices if the locations of the same diverge unexpectedly (e.g. if the user drops their phone at the pickup location, the chase car loses the user's car).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of wherein the triggering event comprises identifying that the user device is lost of Legault in order to improve the disadvantages of not providing vehicle pick-up with a driving service, being slow to operate, being slow to use, failing to reduce user error, failing to reduce system error, not being safe, being inconvenient (see at least Legault, para. [0012]).
DeLuca teaches
the processor further comprising transmitting a message to a connected device that informs the user that the user device is inside the vehicle (see at least DeLuca, para. [0014]: Example methods, apparatus, and articles of manufacture disclosed herein may be used to notify or alert persons of forgotten or missing mobile devices upon entering or exiting vehicles. Such example methods, apparatus, and articles of manufacture enable informing a person that the person has forgotten their mobile device when either (a) the person is located inside of (e.g., has entered) a vehicle and the mobile device of the person is not located in the vehicle or (b) the person is outside of (e.g., has exited) a vehicle and the mobile device of the person is located in the vehicle. In the first scenario, the vehicle (or a mobile device detector in the vehicle) alerts or notifies the person of the missing mobile device in case the person has accidentally forgotten the mobile device. In this manner, the person may retrieve the mobile device before driving away in the vehicle. In the second scenario, the vehicle (or a mobile device detector in the vehicle) alerts or notifies the person if the mobile device is still located inside the vehicle after the person has exited the vehicle. In this manner, the person may return to the vehicle to retrieve the mobile device before walking away from the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of the processor further comprising transmitting a message to a connected device that informs the user that the user device is inside the vehicle of DeLuca in order for a person to retrieve their mobile device before walking away from the vehicle (see at least DeLuca, para. [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668